DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed June 8, 2022, has been entered.  Claim 16 has been amended as requested.  Claims 2, 4-6, and 12-15 have been cancelled and new claims 17-20 have been added.  Thus, the pending claims are 1, 3, 7-11, and 16-20.
Said amendment is sufficient to overcome the rejection of claim 16 under 35 USC 112 as set forth in section 7 of the last Office action (Non-Final Rejection mailed March 10, 2022).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 7-11, and 16 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  See section 6 of the last Office action.  
Claim 1 limits the tufting yarns to being bonded to the primary backing by melting of the backstitches.  In other words, the greige carpet is now limited to being in a post-heat treatment state (i.e., melted and solidified state), wherein the claim was previously not so limited (i.e., encompassed a meltable state).  Since the lower melting polymer of the primary backing is limited to being of the same polymer family and has a melting point equal to or less than the first thermoplastic polymer of the backstitches of the tufting yarns, the claim encompasses an embodiment wherein the first nonwoven comprises lower melting polymer fibers that are also melted when the backstitches are melted.  In such a post-heat treatment state, said first nonwoven would no longer be in a fibrous state, but rather would be a solidified polymeric film or coating.  Hence, claim 1 stands rejected as being indefinite since it is unclear if the nonwoven is in a non-melted fibrous state or not.  Claims 3, 7-11, and 16 are also rejected for their dependency thereupon.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-11, and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0044599 issued to Stroppiana, as supported by the Wikipedia entry for Polyethylene Terephthalate, as set forth on page 4, section 10 and page 10, section 11 of the last Office action.
Applicant has not amended the claims and arguments traversing said rejection have not been found persuasive for the reasons set forth below.  As such, said rejection stands.  
Specifically, Stroppiana teaches an artificial turf comprising a primary backing substrate consisting of a fabric pad 10 coupled to a layer of heat-meltable (i.e., thermoplastic) material 12 (abstract, sections [0028]-[0034] and [0037], and Figure 2).  The pad 10 and layer 12 are tufted with pile yarn U-shaped formations 14 that extend from the backside of the layer 12, through and above the pad 10 to form the artificial turf (sections [0043]-[0045] and Figure 3).  In one embodiment, a woven stabilizing mesh 20 is employed on the backside of layer 12 to provide reinforcement to the artificial turf (section [0042] and Figure 5).  The final tufted artificial turf does not employ a latex backcoat (Figure 6). 
The pad 10 has a basis weight of 150-400 g/m2, preferably 300 g/m2, and is preferably made of polyester fibers (e.g., polyester terephthalate (PET)), but may also be any polyolefin based material (sections [0026] - [0028]).  The pad 10 may be a simple woven fabric, a knit fabric, a nonwoven fabric (i.e., applicant’s second nonwoven layer), or a combination thereof (sections [0031]-[0035]).  Heat-meltable layer 12 is a thermoplastic material, typically a polyolefin-based material, such as polyethylene (section [0038]).  Pad 10 and layer 12 are coupled together by known techniques, such as hot-pressing (e.g., lamination) or application of layer 12 onto the pad by spraying or spreading molten or liquid material (sections [0039] and [0040]).  The stabilizing mesh 20 is preferably a thermoplastic heat-meltable material having a basis weight of 30-150 g/m2 (section [0042]).  
The combined pad 10, layer 12, and optional mesh 20 form a primary backing for tufting with the pile yarns (sections [0043]-[0045]).  The underside of the tufted primary backing is then heated by contact with a heated plate or roller to produce localized melting of the looped parts 16 and the layer 12 (section [0048]).  Thus, the tufted back loops 16 (i.e., applicant’s backstitches) are welded to and integrated with layer 12 and optional mesh 20 (sections [0048] and [0051]).  The welding is achieved by selecting the thermoplastic material of the pile yarns 14 to be the same or substantially similar to that of layer 12, wherein said material has a melting point less than that of the pad 10 material so as to eliminate any risk of inducing negative phenomena to the pad 10 (sections [0049] and [0050]).  Specifically, the pile back loops 16 and layer 12 may comprise polyethylene having a melting point of 110-200°C, while the pad and mesh may be PET, which is known to have a melting point of approximately 260°C (i.e., applicant’s second nonwoven of higher melting polymer from a different polymer family) (section [0050] and Wikipedia entry for PET).  
Note artificial turfs are a specific type of tufted carpet having an intended use for simulating natural grass.  Additionally, the reference is silent with respect to less than all of the pile yarns being the same thermoplastic material.  Hence, it is reasonable to presume 100% of the tufting pile yarns are comprised of the same thermoplastic material. Thus, Stroppiana teaches the invention of claims 1, 3, and 9-11 with the exceptions (a) the layer 12 is made of a nonwoven fabric and (b) the primary backing comprises at least 40 wt.% of the low melt polymer.
Regarding exception (a), the reference does not explicitly teach the starting form (e.g., film, coating, fibrous, foam, or powder) of layer 12 of heat-meltable material. The reference does state said layer 12 may be coupled to the pad 10 via hot-pressing or by spraying or spreading liquid or molten material thereon (section [0040]).  This teaching implies layer 12 may be a non-fibrous layer prior to the heat treatment, but does not necessarily exclude a fibrous layer coupled by hot-pressing (e.g., lamination).  Additionally, applicant’s claim encompasses an embodiment wherein, upon melting of the backstitches, the first nonwoven, which is of a like low melting polymer, would also be melted, thereby losing its fibrous state. In such an embodiment, the final product would be a greige tufted carpet having a primary backing comprised of a second nonwoven (i.e., Stroppiana’s pad 10) and a melted and solidified thermoplastic layer (i.e., Stroppiana’s layer 12) and melted backstitches bonded to the primary backing (i.e., Stroppiana’s welded back loops 16 bonded to melted and solidified layer 12 of the primary backing).  In other words, the fibrous nature of the first nonwoven is not necessarily given patentable weight in the final product wherein said first nonwoven is melted.  Thus, exception (a) is met by the teachings of Stroppiana.  
Regarding exception (b) wherein the primary backing comprises at least 40 wt.% of the low melt polymer, Stroppiana is silent with respect to a suitable amount of layer 12.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ layer 12 in an amount of at least 40% by weight of the primary backing.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Stroppiana states the objective of the invention is to improve both the anchorage of the pile yarns to the primary backing substrate and the dimensional stability of the tufted artificial turf (section [0019]).  It would only involve routine skill for one of ordinary skill in the art to readily determine a suitable amount of low melt binder in a primary backing, wherein sufficient binder should be employed to secure the tufted yarns and provide dimensional stability but not too much that the backing becomes too rigid for the intended use or the binder penetrates to the face of the tufted yarns.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, exception (b) and claims 1, 3, and 9-11 stand rejected as being obvious over the prior art.  
Regarding claims 7 and 8, while Stroppiana does not explicitly exemplify an embodiment wherein the pile yarn and layer 12 comprise polyamide or polyester polymers, the reference teaches layer 12 is a thermoplastic material and is preferably the same polymer as the yarns.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polyamide or polyesters for said pile yarn and layer 12 since polyamides (i.e., nylons) and polyesters (e.g., polyethylene terephthalate) are well known polymers suitable for use in carpeting (e.g., pile yarns).  [Applicant was previously given Official Notice of this fact in the last Office action.  Since applicant has not properly traversed said Official Notice in the response filed with the amendment, the fact is now taken as admitted prior art.  See MPEP 2144.03, C.]  As such, it would have been obvious to a skilled artisan to select either a polyamide or polyester for the pile yarn and layer 12 material, wherein such selection would have yielded in predictably results.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, claims 7 and 8 stand rejected as being unpatentable over the cited prior art.  
Regarding claim 16, said claim limits the first and second nonwoven layers to being supplied as two separate layers into the tufting process.  Said claim is rejected over the Stroppiana reference as applied to claim 1 since the limitation of claim 16 is a method limitation within a product claim.  As such, said limitation is not given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656.  Whether or not the two layers are separate or attached prior to tufting is irrelevant to the final product wherein said layers are attached together via the tufted yarns.  The patentability of a product does not depend on its method of production.  Therefore, claim 16 stands rejected along with parent claim 1.  
In the alternative, claims 1, 3, and 7-11 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0044599 issued to Stroppiana, as supported by the Wikipedia entry for Polyethylene terephthalate, as set forth in the rejection above, in view of US 2005/0147787 issued to Bailey et al., as set forth on page 8, section 1 of the last Office action.
Applicant has not amended the claims and arguments traversing said rejection have not been found persuasive for the reasons set forth below.  As such, said rejection stands.  
Specifically, in the event the fibrous form of the first nonwoven is given patentable weight, exception (a) is rejected over Stroppiana in view of the Bailey reference.  Stroppiana teaches coating layer 12 is heat meltable thermoplastic material, but fails to teach layer 12 can be applied in fibrous form.  However, such fibrous binder layers are known in the art of primary backings for tufted carpets.  
For example, Bailey discloses a tufted carpet comprising pile face yarns, at least one backing fabric, and an adhesive binder substantially free of latex materials (abstract and section [0025]).  The adhesive binder is provided in the form of a thermoplastic fabric, which is melted to bind the pile tufts to the backing fabric (section [0025]).  In one embodiment, the at least one backing fabric is a primary backing fabric operatively connected (i.e., attached) to the adhesive fabric, wherein said adhesive fabric is disposed on the backstitched surface (i.e., the non-pile side) (section [0026]). The primary backing fabric attached to the adhesive fabric may be tufted and then subjected to heat to melt the adhesive fabric (section [0026]).  The thermoplastic of the adhesive fabric may be any thermoplastic polymer having a melting point at least about 20°C lower than the melting point of the thermoplastic used in the primary backing (section [0027]).  Suitable thermoplastics include polyolefins, polyesters, and low melting polyamides (section [0027]).  The adhesive fabric is preferably a nonwoven fabric since said nonwovens provide sufficient uniformity to achieve uniform bonding, which can reduce the overall cost and weight of the final carpet by minimizing the amount of adhesive binder employed (section [0031]).  The primary backing may be a woven or nonwoven fabric (section [0034]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide layer 12 of Stroppiana in fibrous form, as taught by Bailey in order to facilitate uniform bonding while minimizing the amount of binder employed.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) and claims 1, 3, and 7-11 stand rejected as being obvious over the cited prior art.  
In the alternative, claim 16 stands rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0044599 issued to Stroppiana, as supported by the Wikipedia entry for Polyethylene terephthalate, in view of US 2005/0147787 issued to Bailey et al., as applied to claim 1 above, and in further view of US 4,140,071 issued to Gee et al., as set forth on page 10, section 12 of the last Office action.
In the event, the method limitation of claim 16 is given patentable weight, said claim is rejected in view of Gee.  While Bailey teaches the adhesive fabric is operatively connected to the primary backing fabric prior to tufting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed the primary backing pad layer and the adhesive fabric layer into the tufting machine as separate layers as is known in the art.  For example, Gee discloses a process for making a tufted carpet comprising a two layer primary backing of a woven or nonwoven primary backing fabric and a nonwoven fabric, wherein the two layers are fed into the tufting machine as separate layers such that the tufted yarns attach the two layers together (abstract and figure).  Hence, it would have been obvious to the skilled artisan to feed the two primary backing layers of Stroppiana and Bailey into the tufting machine as separate layers in order to eliminate a step of attaching said two layers together prior to tufting.  Such a modification would have yielded predictable results to the skilled artisan (e.g., ease of tufting due to the absence of any adhesive or binder or other means of attaching the two layers).  Therefore, claim 16 stands rejected as being obvious over the cited prior art.  
Claims 1, 3, 7-11, and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0244310 issued to Visscher in view of US 5,556,684 issued to Forero and US 2008/0044599 issued to Stroppiana, as set forth on page 11, section 13 of the last Office action. 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0244310 issued to Visscher in view of US 5,556,684 issued to Forero and US 2008/0044599 issued to Stroppiana. 
Applicant has not amended claims 1, 3, 7-11, and 16 and arguments traversing said rejection have not been found persuasive for the reasons set forth below.  As such, said rejection stands.  Additionally, new claims 17-20 are rejected over the cited art since Visscher teaches an embodiment comprising a first nonwoven comprising bicomponent sheath/core fibers having a core of higher melting polyester and a sheath of a lower melting polyamide (section [0027]).
Specifically, Visscher discloses a primary carpet backing comprising at least a first and second nonwoven layer of fibers (abstract).  Both the first and second nonwoven layers comprise at least two different polymers, wherein in at least one polymer of the first layer is different from the polymers of the second layer (abstract).  The primary backing is made into a tufted carpet by feeding said primary backing into a tufting machine, tufting said backing with yarns to obtain a greige carpet have face tufts and backstitches (section [0009]).  A latex precoat can be applied to the backstitches of the greige carpet in order to bind the tufts to the primary backing (sections [0011] and [0013]).  A heavy layer (i.e., adhesive backcoat) and a secondary backing may also be applied the precoated greige carpet (section [0011]).  An objective of the inventive primary backing is to provide good stitch holding capacity of the tufts in the primary backing prior to being precoated (sections [0011], and [0012], and [0030]).
Said primary backing comprises two nonwoven layers, each layer comprising fibers of two different polymers having different melting points (section [0021]).  In one embodiment, a primary backing includes a first nonwoven layer comprises polyethylene terephthalate (PET) and polyamide 6 (PA6) polymers and a second nonwoven layer comprises PET and polypropylene (PP), wherein PA6 and PP are the lower melting polymers of each layer, wherein the nonwoven layers are thermally bonded together prior to tufting with 100% PA6 face yarns, wherein the first nonwoven is adjacent the tuft backstitches (sections [0022], [0033], [0035], and [0038]).  The polymers may be present in the nonwoven as a blend of separate fibers or as bicomponent fibers (e.g., sheath/core filaments) (sections [0023] and [0025]).  In one embodiment, the first nonwoven layer comprises sheath/core bicomponent fibers comprise a core of polyester (e.g., PET) and a sheath of polyamide (e.g., PA6), wherein said sheath has a lower melting point than the core (section [0027]). 
Thus, Visscher teaches the invention of claims 1, 3, 7, 10, 11, and 17-20 with the exceptions (a) the primary carpet backing contains at least 40% of the one or more lower melting polymer and (b) the backstitches are bonded to the primary backing by melting thereof instead of via a latex precoat.  
Regarding exception (a), Visscher fails to explicitly teach a range for a suitable amount of lower melting polymer present in the primary backing.  The working example employs bicomponent filaments comprising 26% sheath of a low melt polymer in each nonwoven layer (i.e., 26% of low melt polymer in the primary backing).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ bicomponent filaments comprising 40% or more sheath of low melt polymer in each nonwoven layer and/or employ more than 40% low melt binder fibers in a fiber blend of each nonwoven layer and/or otherwise balance the amount of low melt polymer in each nonwoven layer such that the final primary backing comprises at least 40% of one or more low melt polymers.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  A skilled artisan readily understands how the amount of a binder polymer in a nonwoven would affect the properties of a primary backing made therefrom.  For example, an increase in low melt binder polymer would increase the bond and tensile strength of the nonwoven and primary backing, while decreasing the flexibility thereof and ease of tufting said nonwoven.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), while Visscher teaches the backstitches of the tufted nonwoven primary backing are secured with a latex precoat, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a latex-free carpet by binding the backstitches to the primary backing via melting thereof as is known in the art.  For example, Forero discloses a tufted carpet comprising a base (i.e., primary backing) and a plurality of thermoplastic tufts, wherein the loops of said tufts on the underside of said base (i.e., backstitches) are melted and fused via heat and pressure to fix the tufts to said base (abstract and Figures 2A-2C).  The carpet of Forero eliminates the use of a primary glue (e.g., latex precoat) to fix the tufts to the primary backing and facilitates recycling thereof (col. 1, lines 12-31).
Additionally, Stroppiana teaches an artificial turf comprising a primary backing substrate consisting of a fabric pad 10 coupled to a layer of heat-meltable (i.e., thermoplastic) material 12 (abstract, sections [0028]-[0034] and [0037], and Figure 2).  The pad 10 and layer 12 are tufted with pile yarn U-shaped formations 14 that extend from the backside of the layer 12, through and above the pad 10 to form the artificial turf (sections [0043]-[0045] and Figure 3).  In one embodiment, a woven stabilizing mesh 20 is employed on the backside of layer 12 to provide reinforcement to the artificial turf (section [0042] and Figure 5).  The combined pad 10, layer 12, and optional mesh 20 form a primary backing for tufting with the pile yarns (sections [0043]-[0045]).  The underside of the tufted primary backing is then heated by contact with a heated plate or roller to produce localized melting of the looped parts 16 and the layer 12 (section [0048]).  Thus, the tufted back loops 16 are welded to and integrated with layer 12 and optional mesh 20 (sections [0048] and [0051]).  The welding is achieved by selecting the thermoplastic material of the pile yarns 14 to be the same or substantially similar to that of layer 12, wherein said material has a melting point less than that of the pad 10 material so as to eliminate any risk of inducing negative phenomena to the pad 10 (sections [0049] and [0050]).  Specifically, the pile back loops 16 and layer 12 may comprise polyethylene (PE) having a melting point of 110-200°C, while the pad and mesh may be PET, which is known to have a melting point higher than PE (section [0050]).  The final tufted artificial turf does not employ a latex backcoat (Figure 6). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to melt the backstitches of Visscher’s carpet to the primary backing, as is known in the art (e.g., Forero and Stroppiana), in order to provide a latex free tufted carpet with good tuft bind that is easily recyclable due to the absence of latex.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (b) and claims 1, 3, 7, 10, 11, and 17-20 are rejected as being obvious over the cited prior art. 
Regarding claims 8 and 9, while Visscher does not exemplify embodiments wherein the face yarns and low melt polymer of the primary backing are polyester or polyolefin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a low melt polyester (e.g., a copolyester) or polyethylene or polypropylene for the low melt polymer of the primary backing and the face yarns.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Note the Stroppiana reference teaches the low melt polymer layer 12 is a thermoplastic material and is preferably the same polymer as the yarns.  Additionally, note polyester and polyolefins face yarns are well known alternatives to polyamide face yarns in the carpet art.  [Applicant was previously given Official Notice of this fact.  Since applicant has not properly traversed said Official Notice in the response filed with the amendment, the fact is now taken as admitted prior art.  See MPEP 2144.03, C.] As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select either a polyester or polyolefin for the face yarn and the low melt polymer of the primary backing, wherein such selection would have yielded predictable results.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, claims 8 and 9 stand rejected as being unpatentable over the cited prior art.  
Regarding claim 16, said claim is rejected over the cited prior art as applied to claim 1 since the limitation of claim 16 is a method limitation within a product claim.  As such, said limitation is not given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656.  Whether or not the two layers are separate or attached prior to tufting is irrelevant to the final product wherein said layers are attached together via the tufted yarns.  The patentability of a product does not depend on its method of production.  Therefore, claim 16 stands rejected along with parent claim 1.  
In the alternative, claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0244310 issued to Visscher in view of US 5,556,684 issued to Forero and US 2008/0044599 issued to Stroppiana, as applied to claim 1 above, and in further view of US 4,140,071 issued to Gee et al., as set forth on page 16, section 14 of the last Office action.  
In the event, the method limitation of claim 16 is given patentable weight, said claim is rejected in view of Gee.  While Visscher teaches the two nonwoven layers are thermally bonded together prior to tufting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed the two nonwoven layers into the tufting machine as separate layers as is known in the art.  For example, Gee discloses a process for making a tufted carpet comprising a two layer primary backing of a woven or nonwoven primary backing fabric and a nonwoven fabric, wherein the two layers are fed into the tufting machine as separate layers such that the tufted yarns attach the two layers together (abstract and figure).  Hence, it would have been obvious to the skilled artisan to feed the two nonwoven layers of Visscher into the tufting machine as separate layers in order to eliminate a step of attaching said two layers together prior to tufting.  Such a modification would have yielded predictable results to the skilled artisan (e.g., ease of tufting due to the absence of any rigid melted and solidified binder polymer attaching the two layers).  Therefore, claim 16 stands rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Regarding the claim rejection under 35 USC 112, applicant argues the claims are definite because one of ordinary skill in the art would understand “there are two major possibilities (and any combination thereof) to achieve” the goal of melting the backstitches: (1) the first nonwoven is only partially melted by choice of process parameters such as temperature, pressure, and contact time and (2) the first nonwoven layer contains at least one fibrous component which does not melt during heat treatment (Amendment, page 5, last paragraph- pages 6, 2nd paragraph).  As such, applicant asserts the skilled artisan would interpret the claim in a definite manner wherein the first nonwoven retains its fibrous state (Amendment, page 6, 3rd and 4th paragraphs).  
The examiner respectfully disagrees since, as set forth in the indefinite rejection, the claims encompass an embodiment wherein the low melt fibers of the first nonwoven are melted when the backstitches are melted.  The claims do not limit the first nonwoven to comprising at least one fibrous component which does not melt during heat treatment.  Nor, do the claims limit the first nonwoven to being only partially melted.  Contrary to applicant’s implication, these features cannot be read into the claims, especially when said features are not enabled by the specification.  Therefore, said rejection under 35 USC 112 stands.  
Regarding the prior art rejection of the claims, applicant generally traverses by arguing the present objective technical problem and its solution are not recognized by the prior art (Amendment, page 7, 3rd and 4th paragraphs).  Namely, applicant asserts the prior art could not predict the improvements achieved by the present invention (i.e., good stitch holding capacity and mechanical stability prior to meltbonding without a precoat present) (Amendment, page 7, 4th paragraph).  Applicant alleges the selection and the claimed features can only be combined from the teachings of the prior art with improper hindsight reasoning (Amendment, paragraph spanning pages 8-9 and page 9, 1st paragraph).  
In response, first, it is noted that the features upon which applicant relies (i.e., good stitch holding capacity and mechanical stability) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  While applicant suggests the claimed features provide improvements, applicant is not claiming these improvements and has not provided any evidence that said improvements are unexpected and significant.  Thus, applicant has not successfully traversed why the claimed amount would not be obvious to one of ordinary skill in the art in light of the teachings of the prior art.  
Second, the prior art motivation to combine teachings need not be the same as applicants.  In other words, the prior art need not specifically address the problem applicant has provided a solution for. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Third, in response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the present case, the claim rejection over Stroppiana alone is based upon the obviousness to select an appropriate amount of low melt polymer in the primary backing.  It would only involve routine skill for one of ordinary skill in the art to readily determine a suitable amount of low melt binder in a primary backing, wherein sufficient binder should be employed to secure the tufted yarns but not too much that the backing becomes too rigid or the binder penetrates to the face of the tufted yarns.  Thus, the rejection of the claims over Stroppiana involves no hindsight reconstruction. With respect to the claim rejection over Stroppiana in view of Bailey, the rejection is based upon the obviousness of providing the thermoplastic adhesive layer 12 of Stroppiana in the form of a nonwoven fabric in order to provide uniform bonding at a reduced cost and weight by minimizing the amount of binder employed, as taught by Bailey.  Again, the rejection is not based upon hindsight but rather the explicit teachings of the cited prior art.  With respect to the claims rejected over the Visscher reference, the rejection is based upon the obviousness of optimizing the amount of low melt polymer and the obviousness of binding the tufts by melting the backstitches rather than with a latex precoat, as is taught by Stroppiana.  Thus, the combination of cited prior art teaches or suggests applicant’s selection and combination of claimed features and is not based upon improper hindsight.  Therefore, applicant’s general arguments are found unpersuasive.  
Applicant also argues a distinguishing feature over the Stroppiana reference and other evidence of record is the recitation of bicomponent fibers presented in new claims 17-20 (Amendment, page 8, 1st paragraph).  Applicant asserts the technical effect of the bicomponent fibers is “an improved control of the process of connecting the tufting yarns to the primary backing by melting of the backstitches” (Amendment, page 8, 2nd paragraph). Applicant states a skilled artisan would not have any guidance and/or hint of how to use bicomponent fibers when consulting the disclosure of Stroppiana and the other applied references (Amendment, page 8, 4th -7th paragraph).  
In response, applicant’s argument is only pertinent to claims 17-20 and not claims 1, 3, 7-11, and 16.  Additionally, as set forth above, claims 17-20 are not rejected over Stroppiana as a primary reference.  Rather, claims 17-20 are rejected over the Visscher reference which does teach bicomponent sheath/core fibers in the first nonwoven layer.  As such, applicant’s arguments are found unpersuasive and the above rejections stand. 


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        June 16, 2022